Title: From Abigail Smith Adams to Mary Smith Cranch, January 1811
From: Adams, Abigail Smith
To: Cranch, Mary Smith



my dear sister
January 1811

It is a great grief to me my dear sister that I can do So little for you in your trouble when I owe So much to you. beside being much of an invalid myself Jackson is very Sick keeps his Bed—and a thousand cares devolve upon me in concequence of the Sudden determination very reluctantly enterd into from a sense at this late period, without any previous arrangment. but all this is Small in comparison to leaving mrs Norten and you Sick—Becky will watch with you to night—I Send some wine for mrs Norten, and pray you to Send me your demijohn
Mrs Smith and Betsy Howard are gone to Town to day I have to prepare ten of us to go away—a new coach man to Seek—I did not design you should have had any intelligence about it, but mrs Smith Says She told you on Saturday. pray let me aid you with any thing I have that you want—
